      Case 4:20-cv-04210 Document 1 Filed on 12/10/20 in TXSD Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

NICOLE LORETH,                                      §
      Plaintiff,                                    §
                                                    §         Civil Action No. 4:20-cv-04210
vs.                                                 §
                                                    §         JURY TRIAL DEMANDED
XTREME CRANE & RIGGING, LLC,                        §
     Defendant.                                     §

                           PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Nicole Loreth (“Plaintiff” or “Loreth”) now files this Complaint against Defendant

Xtreme Crane & Rigging, LLC (“Defendant” or “Xtreme”). In support, Plaintiff states as follows:

                                              PARTIES

         1.     Plaintiff Nicole Loreth is a citizen of the United States and a resident of Spring,

Texas.

         2.     Defendant Xtreme Crane & Rigging, LLC is a corporation authorized to transact

business in the state of Texas. It may be served with process through its registered agent for service

of process, Michael Mills, 10518 Ingram, Brownsboro, Texas 75756 or as may otherwise be

permitted under Rule 4 of the Federal Rules of Civil Procedure and/or the Texas long-arm statute.

                                     JURISDICTION AND VENUE

         3.     This Court has subject matter jurisdiction over the claims described in this

Complaint pursuant to 28 U.S.C. § 1331 because Plaintiff’s claims arise under federal law.

         4.     The Court has subject matter jurisdiction over Plaintiff’s claims under Texas state

law pursuant to 28 U.S.C. § 1367.

         5.     This Court has personal jurisdiction over Defendant because it has continuously

and systematically performed a substantial amount of business within the state of Texas and,
      Case 4:20-cv-04210 Document 1 Filed on 12/10/20 in TXSD Page 2 of 6




moreover, are being sued herein for illegal conduct against the Plaintiff that occurred within the

state of Texas. Accordingly, this Court has both general and specific jurisdiction over the

Defendant.

       6.         Venue is proper in the United States District Court for the Southern District of

Texas pursuant to 42 U.S.C. § 2000e-5(f)(3) because all or part of the unlawful employment

practices committed by the Defendant occurred in this district.

                                                FACTS

       7.         Plaintiff began working at Xtreme on July 30, 2019.

       8.         Plaintiff’s position with Xtreme was Director of Sales and Marketing.

       9.         Plaintiff is female.

       10.        Plaintiff’s supervisor at Xtreme was Michael Mills (“Mills”).

       11.        Mills is male.

       12.        During Plaintiff’s employment at Xtreme, she and Mills communicated by text

message on a regular basis. Mills often flirted with Plaintiff over text messages and sent her

pictures of himself, his house, and his property.

       13.        During Plaintiff’s employment at Xtreme, Plaintiff and Mills often traveled to

customer sites in Midland, Texas, where Xtreme had an apartment or condominium for extended

business trips.

       14.        On multiple occasions while traveling out of town in Midland/Odessa, Mills made

sexual advances on Plaintiff and touched her inappropriately on her legs, arms, and shoulder. Mills

even offered Plaintiff $20,000 in exchange to have sex with him. Plaintiff rejected Mills but

continued to be courteous and pretend like nothing was wrong out of fear of losing her job if she

complained of Mills’s unwelcomed harassment.



                                                    2
       Case 4:20-cv-04210 Document 1 Filed on 12/10/20 in TXSD Page 3 of 6




       15.     Mills also took Plaintiff to a strip club called Rick’s in the Midland/Odessa area on

more than one occasion during business trips. While at Rick’s, Mills would continue to make

sexual advances towards Plaintiff and touch her inappropriately on her legs, arm, and breasts.

Mills would also pay exotic dancers to dance on Plaintiff. Again, this conduct from Mills was

unwelcomed.

       16.     On or around September 3, 2019, Plaintiff contacted Michael Quattlebaum, another

member of Xtreme, to report Mills’s sexual harassment. Plaintiff told Michael Quattlebaum that

Mills clearly wanted something more than what she was willing to give him. Michael Qauttlebaum

told Plaintiff he would talk to Mills and that he would “back off.” However, Mills did not back

off.

       17.     On or around October 22, 2019 during a trip to Midland/Odessa, Plaintiff went to

Xtreme’s apartment/condo to meet Mills in order to attend a business-related event together. But

upon Plaintiff’s arrival, Mills locked Plaintiff in the apartment and attempted to rape her. Mills

grabbed Plaintiff, forcefully tried to remove her clothes and have sex with her. Mills also forcibly

kissed Plaintiff and exposed his genitals during this skirmish. Mills was visibly intoxicated, and,

luckily, no penetration occurred.

       18.     Plaintiff initially tried to cope with Mills attacking her by continuing work and her

professional relationship with Mills, however, she eventually reported the sexual assault to the

Odessa Police Department on or around November 29, 2019.

       19.     On December 17, 2019, Loreth informed Michael Quattlebaum and Anna Shroeder

in Human Resources that Mills attacked her in October 2019, and the company allegedly

investigated Loreth’s complaint. However, the investigation into the complaint consisted of

Xtreme hiring an attorney to dig into Loreth’s past and contact individuals outside of Xtreme.



                                                 3
       Case 4:20-cv-04210 Document 1 Filed on 12/10/20 in TXSD Page 4 of 6




Xtreme also denied Loreth’s requests for time off and stopped her from traveling for work after

she reported Mills for sexual harassment.

        20.     Unable to handle the pressure of working at Xtreme while having to continue

working for her attacker and while the company did nothing to resolve her charge, Loreth resigned

from Xtreme on January 17, 2020.

                          EXHAUSTION OF ADMINISTRATIVE REMEDIES

        21.    On or about December 16, 2019, Plaintiff signed a charge of discrimination with

the EEOC and the Texas Workforce Commission Civil Rights Division and filed it shortly

thereafter.

        22.    The EEOC issued Plaintiff a right to sue letter on or about September 16, 2020.

        23.    This lawsuit has been filed within 90 days of the EEOC’s issuance of that Notice.

Consequently, this lawsuit has been filed within 90 days of Plaintiff’s receipt of that Notice.

        24.    The Texas Workforce Commission has never issued Plaintiff a right to sue letter,

but his charge has been on file for more than 180 days as of the date of this lawsuit’s filing.

        25.    Based on the foregoing, Plaintiff has exhausted all administrative remedies required

by Title VII of the Civil Rights Act of 1964 (“Title VII”), and/or the Texas Commission on Human

Rights Act (“TCHRA”).

                        FIRST CAUSE OF ACTION (SEX DISCRIMINATION)

        26.    Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

        27.    Plaintiff is a member of a protected class under Title VII and the Texas Commission

on Human Rights Act because she is female.

        28.    Mills’s conduct was unwelcomed by Plaintiff.

        29.    Mills’s conduct was so severe and/or pervasive that it altered conditions of



                                                  4
       Case 4:20-cv-04210 Document 1 Filed on 12/10/20 in TXSD Page 5 of 6




Plaintiff’s employment.

          30.   Mills’s conduct was subjectively offensive to Plaintiff.

          31.   The acts of a male supervisor soliciting sexual favors from an employee, forcibly

kissing an employee, and exposing his genitals to an employee would be offensive to a reasonable

person.

          32.   Xtreme, by and through Mills, created a hostile work environment for Plaintiff.

          33.   Such conduct violates Title VII and the TCHRA.

          34.   Plaintiff has been damaged by the discrimination and harassment against her.

          35.   Defendant acted with malice and/or reckless disregard for Plaintiff’s statutorily-

protected rights. An award of exemplary damages is therefore warranted.

                            SECOND CAUSE OF ACTION (RETALIATION)

          36.   Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

          37.   Plaintiff engaged in a protected activity by opposing unlawful employment

practices when she complained to Michael Quattlebaum about Michael Mills’s sexual harassment

on September 3, 2019 and again on December 17, 2019.

          38.   Plaintiff suffered a materially adverse action when she the company stopped her

from traveling for work and denied her requests for time off.

          39.   Defendant took materially adverse actions against Plaintiff because of her protected

activities.

          40.   Such conduct violates Title VII and TCHRA.

          41.   Defendant’s retaliation against Plaintiff after she reported racial discrimination also

violates Plaintiff’s rights pursuant to 42 U.S.C. § 1981.




                                                   5
      Case 4:20-cv-04210 Document 1 Filed on 12/10/20 in TXSD Page 6 of 6




       42.      Defendant’s violations of Title VII, TCHRA, and 42 U.S.C. § 1981 have caused

Plaintiff damage.

       43.      Defendant acted with malice and/or reckless disregard for Plaintiff’s statutorily-

protected rights. An award of exemplary damages is therefore warranted.

                                         ATTORNEYS’ FEES

       44.      If Plaintiff prevails, she is entitled to an award of reasonable and necessary

attorneys’ fees.

                                           JURY DEMAND

       45.      Plaintiff hereby demands a trial by jury on all claims that may be tried to a jury.

                                           PRAYER FOR RELIEF

       Plaintiff hereby prays that Defendants be cited to appear and that, upon trial, the Court

enter a judgment in his favor for the following:

       a)    Back pay;
       b)    Compensatory damages;
       c)    Punitive damages;
       d)    Reinstatement and/or front pay;
       e)    Taxable court costs;
       f)    Exemplary damages;
       g)    Attorney’s fees; and
       h)    Such other and further relief to which she may show herself entitled.

                                               Respectfully submitted,

                                               THROCKMORTON LAW FIRM PLLC

                                               By: /s/Connor Throckmorton
                                               Connor Throckmorton
                                               S.D. Tex. #3065092, TX Bar #24103965
                                               5850 San Felipe Street, Suite 500
                                               Houston, Texas 77057
                                               Telephone:    (713) 400-6173
                                               Facsimile:    (713) 583-8380
                                               Email:        connor@throckmortonlaw.com
                                               ATTORNEY FOR PLAINTIFF

                                                   6
